Citation Nr: 1107766	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-31 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
bilateral ocular histoplasmosis with early cataracts, retinal 
scars with visual impairment, and ptosis of the right upper 
eyelid.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1994.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the 40 percent disability evaluation for 
the Veteran's service-connected bilateral ocular histoplasmosis 
with early cataracts, retinal scars with visual impairment, and 
ptosis of the right upper eyelid.  The Board notes that during 
the course of the appeal, the Veteran's claims file was 
temporarily brokered to the San Diego, VA Regional Office.  

In August 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  Additionally, the record was held open 
for 60 days, in which the Veteran submitted additional medical 
evidence.  During the hearing, the Veteran waived initial RO 
consideration of the new evidence submitted in conjunction with 
the hearing and via his representative.  38 C.F.R. § 20.1304(c) 
(2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim of 
entitlement to an increased rating for the Veteran's service-
connected bilateral ocular histoplasmosis with early cataracts, 
retinal scars with visual impairment, and ptosis of the right 
upper eyelid.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

The Veteran's service-connected bilateral ocular histoplasmosis 
with early cataracts, retinal scars, visual impairment, ptosis of 
the right upper eyelid has been evaluated under 38 C.F.R. § 4.79, 
Diagnostic Codes 6005 and 6078.  Parenthetically, the Board notes 
that the criteria for the evaluation of disabilities of the eyes 
were amended effective December 10, 2008, but these amended 
criteria govern cases only when the claim is filed on or after 
that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the 
claim in this case was filed prior to December 10, 2008, the 
rating criteria revised effective December 10, 2008, are not 
applicable.  

Specifically, under Diagnostic Code 6005, for choroiditis, the 
disability in its chronic form is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  A minimum rating during active pathology warrants a 
10 percent disability evaluation.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6005.  

According to 38 C.F.R. § 4.76, measurement of the visual field 
will be made when there is disease of the optic nerve or when 
otherwise indicated.  38 C.F.R. § 4.76a explains how ratings are 
assigned based on impairment of field vision, as follows.  

The extent of visual field contraction in each eye is determined 
by recording the extent of the remaining visual field in each of 
the eight 45 degree principal meridians.  The number of degrees 
lost is determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  The 
degrees lost are then added together to determine the total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by 8 represents the average contraction for 
rating purposes.  38 C.F.R. § 4.76a.  

According to Table III in 38 C.F.R. § 4.76a, the normal visual 
field extent at the 8 principal meridians, in degrees, is: 
temporally, 85; down temporally, 85; down, 65; down nasally, 50; 
nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The 
total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III 
(2008).  

The Veteran most recently underwent a VA examination in March 
2010 for her service-connected bilateral eye disability.  
Although the visual field test charts from the March 2010 VA 
examination are of record, the graphical representations of the 
visual fields were not interpreted by the examiner in the VA 
examination report.  As previously noted, evaluation under 
Diagnostic Code 6005 requires consideration of the Veteran's 
impairment of her central visual acuity and impairment of her 
field vision.  While central visual acuity results were obtained 
and recorded for the March 2010 VA examination, there are no 
recorded results for her loss of field of vision.  Both are 
needed to properly evaluate her service-connected bilateral eye 
disability.  Thus, in light of this, the Board finds that the 
March 2010 VA examination report does not contain sufficient 
detail for evaluation purposes.  See 38 C.F.R. § 4.2; Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  The Board finds that interpretation of the 
visual field charts must be provided by an appropriate 
specialist.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following action:

1.  Contact a certified specialist, a 
licensed optometrist or ophthalmologist, to 
interpret any graphical representations of 
visual field testing, to include the March 
2010 VA charts.  The results of such 
testing should be reported in terms of the 
applicable rating criteria.  In this 
regard, for VA purposes, the normal visual 
field extent at the 8 principal meridians, 
in degrees, is: temporally, 85; down 
temporally, 85; down, 65; down nasally, 50; 
nasally, 60; up nasally, 55; up, 45; up 
temporally, 55.  The total visual field is 
500 degrees.  The specialist should report 
the extent of the remaining visual field in 
each of the eight 45 degree principal 
meridians.  

2.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome in this case.  The appellant need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


